                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  4:10CR3089

      vs.
                                                              RELEASE ORDER
REGINA LYNN LEONARD,

                      Defendant.



      The defendant is released subject to the following:

      1)        The defendant shall appear at his revocation hearing scheduled for August
                10, 2021 at        1:00 p.m.   before the Honorable Richard G. Kopf, in
                Courtroom 2, United States Courthouse and Federal Building, 100
                Centennial Mall North, Lincoln, Nebraska.


      2)        The defendant shall comply with all terms and conditions of supervised
                release which were imposed at sentencing.



May 12, 2021.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
